UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit


                           No. 97-40685
                         Summary Calendar

                       ANTHONY WAYNE WHITE,

                                              Plaintiff-Appellant,

                              VERSUS

          JAMES G. FERGUSON, Correctional Officer III;
              SALLY J. PITTMAN, Counsel Substitute,

                                              Defendants-Appellees.



          Appeal from the United States District Court
                For the Eastern District of Texas
                          (9:96-CV-368)
                        December 15, 1997


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Texas prisoner Anthony Wayne White filed a civil rights

complaint under 42 U.S.C. § 1983 against two prison guards in which

he alleged that the presence of one of the defendants, a female,

during a body cavity search of his person violated his Fourth

Amendment right to privacy.   The magistrate judge dismissed the

complaint with prejudice on the ground that White had failed to




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
state a claim upon which relief could be granted.2        White timely

filed this pro se appeal.

     We agree with the magistrate judge’s conclusion.          We have

stated that “no constitutional violation occurs when naked male

inmates are viewed by female guards if the presence of female

guards is required to protect a legitimate government interest such

as maintaining security at a correctional facility.”3 White failed

to show that the presence of the female guard was unrelated to the

maintenance of security at the prison facility. He has failed to

state a claim upon which relief can be granted.

     White enumerates additional grievances in his brief, but he

has elaborated upon none of them.        Although we construe liberally

the briefs of pro se appellants, we also require that arguments be

briefed to be preserved.4    White has abandoned all points of error

he failed to brief.5

     AFFIRMED.




     2
         See 28 U.S.C. 1915(e)(2).
     3
         Letcher v. Turner, 968 F.2d 508, 510 (5th Cir. 1992)
     4
       Price v. Digital Equipment Corp., 846 F.2d 1026, 1028 (5th
Cir. 1988)
     5
         See Yohey v. Collins, 985 F.2d 222, 224-225 (5th Cir. 1993).

                                     2